Citation Nr: 0631070	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  05-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased rating for chondromalacia, right 
knee with lateral instability, currently evaluated as 20 
percent disabling.

Entitlement to an increased rating for chondromalacia, left 
knee with status post arthroplasty, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2001 to June 
2003.  She is a Gulf War Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
chondromalacia, right knee with lateral instability, 
chondromalacia, left knee with status post arthroplasty, and 
assigned a 10 percent evaluation for each knee effective June 
28, 2003.  The veteran appealed the decision.

In a rating decision dated August 2005, the RO increased the 
veteran's disability evaluations as follows:  chondromalacia, 
right knee with lateral instability to 20 percent and 
chondromalacia, left knee, status post arthroplasty to 20 
percent, both effective June 4, 2005.  The veteran was 
advised of the above grants of increased ratings by an August 
2005 letter.  However, she did not withdraw her appeal.  In 
AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In December 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

During the hearing, the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  The medical evidence of record reflects severe 
instability of the knees bilaterally.

2.  The medical evidence of record does not show the presence 
of arthritis in both knees.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for chondromalacia, 
right knee with lateral instability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a 30 percent rating for chondromalacia, 
left knee with status post arthroplasty have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate rating for arthritis of the 
knees have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a; Diagnostic 
Code 5003, 5010 (2005); VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2005).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that her service-connected right and 
left knee disabilities warrant increased ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's knees are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71, Diagnostic Code 5257 for 
impairment of the knee involving either recurrent subluxation 
or lateral instability.  Under this criteria, a 20 percent 
rating is assigned when the knee condition is moderate and a 
30 percent is assigned if the knee condition is severe.  
Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2005).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a rating 
of 30 percent for both the right and left knee.  

The veteran was afforded a VA examination in June 2005 for 
both knees.  During the examination, the veteran explained 
that both knees have worsened over the years.  She complained 
of instability and buckling of the knees on numerous 
occasions, and also difficulty with squatting or kneeling 
without the aid of orthopedic assistive devices.  Upon 
physical examination, the examiner noted that there was no 
uneven shoe wear pattern, no edema, effusion, heat, redness, 
or abnormal movement.  Range of motion was flexion to 120 
degrees and extension to 0 degrees.  There was decreased 
movement of the patella with the knee in full extension.  The 
VA examiner stated that there was no instability of the 
medial or lateral collateral ligaments.  X-rays disclosed no 
bony abnormality.  The VA examiner noted that the veteran 
does have episodes of instability, during which she is unable 
to lift anything.  The examiner added that the veteran does 
have major functional impairment due to pain which limits her 
daily activities and especially in providing care to her 
infant son.

In a September 2005 VA outpatient treatment record, the VA 
physician noted that the veteran's condition had worsened and 
needed to be fitted with bilateral knee braces with bilateral 
heel wedges.  On physical examination of the veteran, the VA 
physician noted that both knees showed no effusion, but the 
knees did have tenderness along the lateral patellar facet 
and lateral femoral troche.  The veteran had full range of 
motion for both knees.  The August 2005 MRI report revealed 
minimal joint fluid, but no bone contusion or fractures.  The 
radiologist reported that there was an increased signal in 
the proximal posterior cruciate ligament that may represent 
some tendinosis.  

During the December 2005 hearing, the veteran testified that 
she still used the bilateral knee braces with the bilateral 
heel wedges.  However, she explained that she has frequent 
falls and her knees "give out" on average two or three 
times a week.  The veteran added that in addition to the pain 
and her knees "giving out," she also experiences swelling 
of both knees.  The veteran added that because of the pain 
and swelling of her knees, it limits her daily activities and 
caring for her child.

While the severity of the veteran's impairment may be 
moderate based upon an objective symptomatology, the 
frequency of the veteran's knee buckling and causing her to 
fall causes the instability to appear severe.  Therefore, 
resolving reasonable doubt in the veteran's favor, a 30 
percent rating is assigned for each knee based on severe 
instability.

The Board has also considered whether a compensable rating 
under Diagnostic Codes 5003 (degenerative arthritis) or 5010 
(traumatic arthritis, rated under 5003 criteria) could be 
assigned.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98 (When a 
claimant has a disability rating under Diagnostic Code 5257 
and there is x-ray evidence of arthritis, but a compensable 
rating for limitation of motion is not assigned under either 
Diagnostic Code 5260 or 5261, a separate rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 could be 
assigned).  There is no evidence that the veteran suffers 
from degenerative disease in either knee.  In fact, the June 
2005 VA examination found no evidence of inflammatory 
arthritis.  As such, a separate compensable rating under 
Diagnostic Code 5003 is not warranted.  

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca.  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Such is the case 
with Diagnostic Codes 5257.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration with respect to the veteran's right and left 
knee disabilities.

Affording the veteran the benefit of the doubt, as required 
by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, the Board finds 
that the clinical findings and complaints are commensurate 
with the requirements for a higher 30 percent rating for both 
the right and left knee disabilities.


ORDER

Entitlement to a rating of 30 percent for chondromalacia, 
right knee with lateral instability is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to a rating of 30 percent for chondromalacia, 
left knee, status post arthroplasty is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


